DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 04 February 2022 in reference to application 16/490,440.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 04 February 2022 has been accepted and considered in this office action.  Claims 1, 8, and 14 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 04 February 2022, with respect to double patenting rejections have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 and prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (ERNIE: Enhanced Representation through Knowledge Integration) in view of Freitag et al. (Unsupervised Natural Language Generation with Denoising Autoencoders).

Consider claim 8, Sun teaches  a method for training a text-to-content suggestion ML model (abstract), the method comprising:: 
accessing a dataset containing unlabeled training data collected from an application (section 4.1 training corpus data to train the machine learning model); and 
applying an unsupervised machine-learning (ML) model to the dataset to generate a pretrained embedding (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 
wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text).
Sun does not specifically teach the unlabeled training data including an unordered set of words.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).

Consider claim 13, Sun teaches the data processing method of claim 8, wherein: the unordered set of words includes at least one masked word (section 3.2, masking of training data); and 
the unsupervised ML model generates a predicted word corresponding to the masked word (Section 4.6, figure 5, using trained model to infer masked text).

Claim 1-7, 9-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (ERNIE: Enhanced Representation through Knowledge Integration) in view of Freitag and further in view of Song et al. (US PAP 2018/0225281).

Consider claim 1, Sun teaches  a data processing system (abstract) comprising: 
the data processing system to perform functions of: 
accessing a dataset containing unlabeled training data collected from an application (section 4.1 training corpus data to train the machine learning model); and 

wherein the pretrained embedding is configured to be used to train a text-to-content suggestion ML model utilized by the application (Section 4.6, figure 5, using trained model to infer masked text).
Sun does not specifically teach the unlabeled training data including an unordered set of words.
In the same field of training natural language neural network systems, Freitag teaches teach the unlabeled training data including an unordered set of words (End of section 3, and table 2, training data is shuffled in word order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).
	Sun  and Freitag do not specifically teach
a processor; and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor perform the steps.
In the same field of natural language processing using neural networks, Song teaches 
a processor (0063, processors); and 

Therefore it would have been obvious to one or ordinary sill in the art at the time of effective filing to use a memory and processor as taught by Song in the in the system of Sun and Freitag in order to use well known and ubiquitously available off the shelf computer components to perform natural language processing with neural networks.

Consider claim 2, Sun and Freitag teach the data processing system of claim 1, but do not specifically teach wherein the unsupervised ML model includes an average pooling layer and a fully connected layer.
In the same field of natural language processing using neural networks, Song teaches wherein the unsupervised ML model includes an average pooling layer (0044-45, figure 2A, average pooling) and a fully connected layer (0044-45, figure 2A, fully connected layers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use average pooling and fully connected layers as taught by Song in the system of Sun and Freitag in order to use standard neural network components to increase accuracy of the natural language processing accuracy (Song 0005).

Consider claim 3, Song teaches the data processing system of claim 2, wherein the instructions further cause the processor to apply an activation function to the fully connected layer (0044-45, figure 2A, Relu activation).

Consider claim 4, Sun and Freitag teach the data processing system of claim 2, but do not specifically teach wherein the instructions further cause the processor to apply a dropout function to the fully connected layer.
In the same field of natural language processing using neural networks, Song teaches wherein the instructions further cause the processor to apply a dropout function to the fully connected layer (0056, dropout functions applied to layers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use dropout as taught by Song in the system of Sun and Freitag in order to use standard neural network components to increase accuracy of the natural language processing accuracy (Song 0005).

Consider claim 5, Sun and Song teach the data processing system of claim 2, wherein the unlabeled training data is used to derive the average pooling layer (Sun section 3.2,  using the training corpus to train the neural network model, which in combination with Song 0044-45 would include the pooling layers).

Consider claim 6, Sun teaches the data processing system of claim 1, wherein: the unordered set of words includes at least one masked word (section 3.2, masking of training data); and 
the unsupervised ML model generates a predicted word corresponding to the masked word (Section 4.6, figure 5, using trained model to infer masked text).

Consider claim 7, Sun teaches the data processing system of claim 1, wherein the pretrained embedding is a domain specific pretrained word embedding (section 4.1, training on news articles i.e. news domain)

Claim 9 contains similar limitations as claim 2, and is therefore rejected for the same reasons. 

Claim 10 contains similar limitations as claim 3, and is therefore rejected for the same reasons. 

Claim 11 contains similar limitations as claim 4, and is therefore rejected for the same reasons. 

Claim 12 contains similar limitations as claim 5, and is therefore rejected for the same reasons. 

Consider claim 14, Sun teaches 
accessing a dataset containing unlabeled training data collected from an application (section 4.1 training corpus data to train the machine learning model); and 
applying an unsupervised machine-learning (ML) model to the dataset to generate a pretrained embedding (section 3.2, training model based on corpus to generate embedding, section 1, unsupervised learning); 

Sun does not specifically teach the unlabeled training data including an unordered set of words.
In the same field of training natural language neural network systems, Freitag teaches teach the unlabeled training data including an unordered set of words (End of section 3, and table 2, training data is shuffled in word order).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use shuffled training data as taught by Freitag in the system of Sun order to train the system to process corrupted input data (Freitag Abstract).
	Sun and Freitag do not specifically teach a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to perform steps.
In the same field of natural language processing using neural networks, Song teaches a non-transitory computer readable medium on which are stored instructions that, when executed, cause a programmable device to perform steps (0063 memory and computer readable media with software).
Therefore it would have been obvious to one or ordinary sill in the art at the time of effective filing to use a memory and processor as taught by Song in the in the system of Sun and Freitag in order to use well known and ubiquitously available off the shelf computer components to perform natural language processing with neural networks.

Claim 15 contains similar limitations as claim 2, and is therefore rejected for the same reasons. 

Claim 16 contains similar limitations as claim 3, and is therefore rejected for the same reasons. 

Claim 17 contains similar limitations as claim 4, and is therefore rejected for the same reasons. 

Claim 18 contains similar limitations as claim 5, and is therefore rejected for the same reasons. 

Claim 19 contains similar limitations as claim 6, and is therefore rejected for the same reasons. 

Claim 20 contains similar limitations as claim 7, and is therefore rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655